Stepiiens, J.
1. Persons dealing with public officers must take notice of the limitations upon their powers. Decatur County v. Roberts, 159 Ga. 528 (2) (126 S. E. 460); Faver v. Mayor &c. of Washington, 159 Ga. 508, 579 (126 S. E. 464).
2. Where a resolution of the board of county commissioners provides that all purchases in amounts exceeding $100, made for and in behalf of the county, must be purchased by the consent of the entire board of county commissioners, “provided the warden should have authority to make small purchases for necessities that might arise between regular meetings,” it -follows that the sheriff of the county has no authority to bind the county by a contract of purchase, and that the warden has no authority to bind the county by a contract of purchase in an amount exceeding $100.
3. This being a suit against the county to recover upon two items, one representing articles bought by the sheriff of the county and 'the other representing articles in a sum in excess of $100, to wit $210, in one purchase made by the warden of the county, all of which were bought for and in behalf of the county without the consent of the board of county commissioners, the verdict directed for the defendant was demanded. Judgment affirmed.

Jenhins, P. J., and Bell, J., concur.